                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00049-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
FNU HOLLAR, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion for Sanctions

Under Rule 37(b) and (d)” [Doc. 71] and Defendants’ response to the Court’s

Show Cause Order [Doc. 75].

      Pro se Plaintiff Matthew James Griffin (“Plaintiff”) is a prisoner of the

State of New Mexico currently incarcerated at the Penitentiary of New

Mexico. He filed this action on April 30, 2019, pursuant to 42 U.S.C. § 1983,

asserting claims he alleges arose while he was incarcerated at Alexander

Correctional Institution in Taylorsville, North Carolina. [Doc. 1]. Plaintiff’s

Complaint survived initial review on November 26, 2019. [Doc. 10]. The

remaining Defendants in this matter include FNU Hollar, Marilyn Gamewell,

FNU Massagee, FNU Hensley, FNU Walker, FNU Delozier, FNU Strohl, FNU

Mandeville, FNU Copeland, FNU Lowery, William N. Johnson, J. Folly, R.L.



        Case 5:19-cv-00049-MR Document 76 Filed 03/08/21 Page 1 of 2
Lail, L. Putt, T.B. Greene, and Kay H. Eggleston. For the sake of judicial

economy, especially in this case, which has disproportionately engaged the

Court’s resources, the Court herein adopts its Order at Docket No. 74 by

reference. Therein, among other things, the Court directed Defendant’s

counsel to show cause why the sanctions requested by Plaintiff should not

issue. Counsel for Defendant timely responded. [Doc. 75]. The Court finds,

based on the totality of circumstances in this case, that issuing sanctions

would not be appropriate.      Although counsel for Defendant has lacked

diligence in defending this matter, the delays and non-compliance do not

appear the result of bad faith or other malfeasance. The Court will, therefore,

deny Plaintiff’s motion for sanctions.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Sanctions

[Doc. 71] is DENIED.

      IT IS SO ORDERED.
                                   Signed: March 6, 2021




                                         2

        Case 5:19-cv-00049-MR Document 76 Filed 03/08/21 Page 2 of 2
